*605DISSENTING OPINION.
NORTONI, J.
In view of the fact that plaintiff passed over the walk at four o’clock in the afternoon and admits he then noticed a defect therein — a loose plank at the place he was injured — I am of opinion the court erred in giving his third instruction. Notwithstanding the knowledge which plaintiff had acquired only a few hours before as to the loose plank, in this instruction the court told the jury as a matter of law that he had the right to presume the walk was in a reasonably safe condition and was not required to look out for defects. This cannot be sound, for, having knowledge of the defect, he may not presume it not to be present and go forward as though the walk were reasonably safe. On the contrary, ordinary care in the circumstances of , the case suggests plaintiff should look out for the loose board. In my opinion, both the question of defendant’s negligence and that of contributory negligence on the part of plaintiff were for the jury; but the instruction mentioned is an erroneous declaration of the law. [See Howard v. City of New Madrid, 148 Mo. App. 57, 127 S. W. 630.]